UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2653



FANNIE BISHI,

                                            Plaintiff - Appellant,

          versus

THE BLACK MOUNTAIN CENTER; NORTH CAROLINA DE-
PARTMENT OF HUMAN RESOURCES; SECRETARY BRITT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-233-1)


Submitted:   February 7, 1996          Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Fannie Bishi, Appellant Pro Se. Victoria Lewis Voight, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her complaint, which alleged violations of Title VII, 42

U.S.C.A. § 2000e-2 (West 1994), and 42 U.S.C.A. § 1981 (West 1994),

and breach of contract. Appellant's case was referred to a magis-
trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The magis-

trate judge recommended that relief be denied and advised Appellant

that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the
recommendation. Despite this warning, Appellant failed to object to

the magistrate judge's recommendation; instead, she filed a motion

for voluntary dismissal.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned
that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Appellant's motion for voluntary dismissal is not a substitute for

objections to the magistrate judge's report; further, the district

court properly denied the motion. See Fed. R. App. P. 41. Accord-

ingly, we affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are



                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3